Title: James Lovell to Abigail Adams, 20 August 1781
From: Lovell, James
To: Adams, Abigail


     
      
       20th Aug. 1781
      
     
     I am too ill to write much. Your Ease of Mind is what I wish to promote by confirming what I have before said vizt. That Mr. Adams was greatly esteemed here tho’ we have an odd way of discovering it sometimes. He is sole Minister Plenipo to form a triple Alliance between Holland, France and these United States with Discretion to make it Quadruple by joining Spain—for the Purpose of our Independence and finishing the War.
     
     Should a french Fleet be on this Coast, I shall have Opportunity to send your Things by Water.
     Adieu.
     
      JL
     
     
      A Cold Scrawl for a Man in a Fever. I have quite forgot what Word I may use. What I may not is at my Pen’s End.
     
    